Judgment reversed on the law and a new trial granted, with costs to the appellant to abide the event. Memorandum: The plaintiff proved the amount of the weekly rental which he paid for the room in question for the entire period from February 1, 1942, to October 9,1943. The order of the Office of Price Administration fixing the maximum rental was competent and material upon the issues in the case. Since the objection was made only as to its competency, it was error to exclude it. All concur. (The judgment dismisses the complaint in an action to recover penalties for claimed violations of the Emergency Price Control Act of 1942 [U. S. Code, tit. 50, Appendix, § 901 et seq.].) Present — Taylor, P. J., Dowling, Harris, McCurn and Love, JJ.